Case: 19-13470    Date Filed: 07/17/2020   Page: 1 of 11



                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-13470
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 8:19-cv-00534-JSM-SPF



HUONG L. TRAN,
RICHARD W. HAZEN,

                                                             Plaintiffs-Appellants,

versus

CITY OF HOLMES BEACH,
a Municipal Corporation of the State
of Florida,
FLORIDA DEPARTMENT OF
ENVIRONMENTAL PROTECTION,

                                                           Defendants-Appellees,

CARMEL MONTI,
former City Mayor,
et al.,

                                                                        Defendants.
                Case: 19-13470       Date Filed: 07/17/2020       Page: 2 of 11



                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                        (July 17, 2020)

Before WILSON, BRANCH, and ED CARNES, Circuit Judges.

PER CURIAM:

       Plaintiffs Huong Tran and Richard Hazen (who refer to themselves

collectively as the Hazens) challenge the district court’s dismissal with prejudice of

their pro se civil rights lawsuit against the City of Holmes Beach, the Florida

Department of Environmental Protection, and a number of other defendants

connected to the City and the Department, and maybe against some other people as

well, but that is not clear. The district court found that the Hazens’ third amended

complaint, like the versions of the complaint that preceded it, was an

impermissible shotgun pleading. We agree and affirm.

                                                I.

       This case is the latest round in a nearly decade-long legal fight in state

administrative proceedings, state court proceedings, and in federal court over a

treehouse the Hazens built without a permit on their beachfront property.1 The


       1
         The dispute has been litigated before the City’s Code Enforcement Board, the Florida
Twelfth Circuit Court, the Florida Second District Court of Appeals, the United States District
Court for the Middle District of Florida, and now this Court. At one point the Hazens sought
review of a Florida court decision in the United States Supreme Court.
                                                2
                Case: 19-13470       Date Filed: 07/17/2020       Page: 3 of 11



Hazens filed their pro se complaint in federal district court in March 2019 and

amended it as a matter of course two weeks later. The City filed a motion for a

more definite statement under Federal Rule of Civil Procedure 12(e). Instead of

granting that motion, the court dismissed without prejudice the Hazens’ first

amended complaint on its own motion.2 In its dismissal order, the court stated that

the Hazens’ filing was a “quintessential shotgun pleading” because it incorporated

into each count all of the preceding allegations and did not specify which

defendants committed which alleged acts or omissions. The court’s order allowed

the Hazens to file a new complaint within 14 days.

       The Hazens, still pro se, filed a second amended complaint within the

allotted time. The City and the Department filed separate motions for a more

definite statement or, in the alternative, for dismissal under Federal Rule of Civil

Procedure 12(b)(6). The court granted those motions and dismissed the second

amended complaint without prejudice. In its dismissal order the court explained

that the second amended complaint was still a shotgun pleading and was even more

confusing than the first amended complaint had been because the second amended


       2
         The court said that it was dismissing the complaint under Federal Rule of Civil
Procedure 12(b)(6) on the City’s motion, but the City had not actually moved to dismiss the
amended complaint or relied on Rule 12(b)(6). The appropriate remedy upon granting a Rule
12(e) motion for a more definite statement is to order the plaintiff to refile his complaint; the
court may strike the plaintiff’s existing complaint only if he fails to comply with that order
within 14 days. See Fed. R. Civ. P. 12(e). Here the court did not order the Hazens to file
another complaint but instead allowed them to do so. And it did not wait 14 days before striking
the amended complaint but instead dismissed it without prejudice immediately.
                                                3
              Case: 19-13470     Date Filed: 07/17/2020   Page: 4 of 11



complaint contained many more causes of action and alleged facts than the earlier

one had. The court pointed out that the second amended complaint still referred to

the defendants largely in the collective and was unclear about which constitutional

provisions provided the basis for the 42 U.S.C. § 1983 claims. The court advised

the Hazens that they could file a third amended complaint but warned them it

would be their last chance to amend, and the court “strongly encourage[d] [the

Hazens] to seek legal advice on these matters as it is not the Court’s responsibility

to further educate [them] on the Federal Rules of Civil Procedure.”

      The Hazens, still proceeding pro se, filed the third amended complaint that is

the subject of this appeal. The City and the Department both filed motions to

dismiss under Rule 12(b)(6), and the district court granted both motions after the

Hazens responded to the City’s motion but before they had a chance to respond to

the Department’s motion. This time the dismissal was with prejudice. The court

found that the third amended complaint was still a shotgun pleading and expressed

the opinion that the lawsuit was also subject to dismissal on claim preclusion

grounds. The Hazens moved for reconsideration because the court had not

considered their arguments in response to the Department’s motion, only the City’s

motion. The court granted the motion for reconsideration to the extent the Hazens

asked the court to consider their arguments, but it denied the motion to the extent

the Hazens asked it to change its mind about dismissing the case.


                                          4
              Case: 19-13470     Date Filed: 07/17/2020    Page: 5 of 11



      The Hazens have appealed the district court’s dismissal order and its order

on their motion for reconsideration.

                                          II.

      “A district court has the inherent authority to control its docket and ensure

the prompt resolution of lawsuits, which includes the ability to dismiss a complaint

on shotgun pleading grounds.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291,

1295 (11th Cir. 2018) (quotation marks omitted). Shotgun pleadings

violate Federal Rule of Civil Procedure 8, which requires a “short and plain

statement of the claim showing that the pleader is entitled to relief,” by failing to

give the defendants notice of the claims against them and the grounds on which

those claims rest. Id. (quotation marks omitted). And they sometimes violate

Federal Rule of Civil Procedure 10(b), which requires the pleader to state “each

claim founded on a separate transaction or occurrence . . . in a separate count or

defense” if doing so “would promote clarity.” Weiland v. Palm Beach Cty.

Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015) (quotation marks omitted).

We review the dismissal of a shotgun pleading only for abuse of discretion. Vibe

Micro, 878 F.3d at 1294.

      We have recognized four types of shotgun pleadings: (1) a complaint

containing multiple counts where each count adopts all allegations of all preceding

counts; (2) a complaint that is full of conclusory, vague, and immaterial facts not


                                           5
              Case: 19-13470      Date Filed: 07/17/2020   Page: 6 of 11



obviously connected to any particular cause of action; (3) a complaint that does not

separate each cause of action or claim for relief into different counts; and (4) a

complaint that asserts multiple claims against multiple defendants without

specifying which of the defendants is responsible for which acts or omissions, or

which of the defendants the claim is brought against. Weiland, 792 F.3d at 1321–

23. Those categories do not have precise and clearly marked boundaries — we

said in Weiland that they are “rough” and “cannot be too finely drawn.” Id. at

1321. But “[t]he unifying characteristic of all types of shotgun pleadings is that

they fail to one degree or another, and in one way or another, to give the

defendants adequate notice of the claims against them and the grounds upon which

each claim rests.” Id. at 1323.

      The third amended complaint falls into the last Weiland category because it

fails to provide notice of what claims each defendant must defend against. In the

“parties” section the Hazens list as defendants the City; “City Building Officials of

the City of Holmes Beach, to include Mr. Thomas O’Brien and Mr. James

McGuiness, in their official capacity”; “[o]ther unnamed City Officials, in their

official or individual capacity”; the Department; James Martinello, “Environmental

Manager, Bureau of Beaches and Coastal Systems,” in his official capacity;

“[o]ther unnamed State Officials, in their official or individual capacity”; and

“[o]ther anonymous persons, in their individual capacities.” Included in those


                                           6
                Case: 19-13470       Date Filed: 07/17/2020      Page: 7 of 11



groups of “unnamed” and “anonymous” defendants may be a number of officials

who are also referred to in the factual allegations of the pleadings. Or maybe not.

       The Hazens’ latest (and last) pleading does not specify what claims they are

bringing against most of the named defendants. Eight of the nine counts in the

third amended complaint are labeled as against the City, against the Department, or

both. The one exception is Count VI, which does not name a defendant at all but

instead alleges in the abstract that certain provisions of law are unconstitutional.

None of the counts specify that the claims (if any) in them are against any of the

officials named or referred to in the “parties” section. The Hazens must be trying

to bring some sort of claim against those officials because they named them as

parties defendant. But they never say what those claims are and those parties as

well as the Court are left to guess what they might be. Fostering guesswork is not

a goal of pleading, and requiring it violates not only Rule 8 but also Rule 10(b).

See Fed. R. Civ. P. 10(b) (“If doing so would promote clarity, each claim founded

on a separate transaction or occurrence . . . must be stated in a separate count or

defense.”). 3



       3
          The City and the Department assert, as another reason why the third amended complaint
is a shotgun pleading, that the Hazens have failed to specify in what capacity many of the
defendants are being sued. The Hazens allege that they are suing the unnamed city and state
officials in their “official or individual capacity.” (Emphasis added.) That is a failing, the
argument goes, because it affects how those officials must defend against the Hazens’ claims: in
an individual-capacity claim a defendant may assert the defense of qualified immunity, see
Tapley v. Collins, 211 F.3d 1210, 1211 n.2 (11th Cir. 2000), while in an official-capacity claim
                                               7
                Case: 19-13470       Date Filed: 07/17/2020       Page: 8 of 11



       In addition, the Hazens have not provided sufficient notice of which

defendants are claimed to be responsible for which acts and omissions because

they often refer to defendants collectively. See Weiland, 792 F.3d at 1323 (stating

that some shotgun pleadings “assert[ ] multiple claims against multiple defendants

without specifying which of the defendants are responsible for which acts or

omissions”). For example, in Count X, 4 which asserts a claim under 42 U.S.C.

§ 1986, the Hazens allege collective acts and omissions by “[t]he City building

officials, City attorneys[,] and City code enforcement officers”; by “the Mayors

and Commissioners”; by “[t]he Department Managers, Mr. Martinello and Dr.

Subbuswammy[,] and unnamed Department staff”; and by “[t]he State Officials.”

They do not say who the building officials, the city attorneys, the code




the plaintiff must establish that a governmental “policy or custom” was behind the alleged
violation of federal law, see Hafer v. Melo, 502 U.S. 21, 25 (1991).
        That may (or may not) be a reason to dismiss a complaint as a shotgun pleading. A
number of district courts in this Circuit have ruled that it is. See, e.g., Johnson v. Liberty
County, No. 4:18-cv-216, 2019 WL 1576303, at *2 (S.D. Ga. Apr. 11, 2019); Buckner v.
Whitley, No. 3:18-cv-610, 2019 WL 1117914, at *2 (M.D. Ala. Mar. 11, 2019); Thorn v.
Randall, No. 8:14-cv-862, 2014 WL 5094134, at *2 (M.D. Fla. Oct. 10, 2014). But we need not
decide that question because multiple grounds for dismissal are not required.
       4
         We mentioned above that there are nine claims, not ten, in the third amended complaint.
The pleading skips over Count V (like some elevators skip over the thirteenth floor). As a result,
the claim labeled Count X is actually the ninth one.


                                                8
               Case: 19-13470       Date Filed: 07/17/2020      Page: 9 of 11



enforcement officers, the mayors, the commissioners, the unnamed department

staff, or the state officials are, let alone who within each group did what.5

       The Hazens contend that the district court erred because dismissal with

prejudice is an “extreme sanction” that is appropriate only when a party engages in

a clear pattern of delay or willful contempt and the district court specifically finds

that a lesser sanction would not suffice. But our case law “makes clear that

dismissal of a complaint with prejudice [as a shotgun pleading] is warranted under

certain circumstances.” Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1358 (11th

Cir. 2018). One circumstance is where, as here, the pleader fails to remedy the

problems with the complaint after being given another chance (or here two more

chances) to do so. See id.

       The Hazens also contend that the district court erred by dismissing their

lawsuit with prejudice without giving them a chance to fix their mistakes. We

have held that district courts must give litigants at least one chance to amend a

shotgun pleading. See Vibe Micro, 878 F.3d at 1296. The Hazens are right that

the district court did not give them a chance to fix their mistakes –– it gave them

two chances to fix it, twice as many chances as are required. Instead of fixing the

mistakes they made in their complaint, they doubled down and replaced one


       5
         The complaint does specify that two named individuals are “include[d]” among the city
building officials, but there could be more. And it says that the commissioners “include” four
named individuals but, again, there could be more.
                                              9
             Case: 19-13470     Date Filed: 07/17/2020   Page: 10 of 11



shotgun pleading with another shotgun pleading. The district court could have

dismissed that one with prejudice. Instead, the court gave the Hazens a break and

dismissed it without prejudice and even explained to them what was wrong with it.

The court also urged them to seek legal advice before filing a third amended

complaint because that was going to be their last chance. Instead of following the

court’s advice, the Hazens filed a third amended complaint that was as shotgunny

as the two that preceded it had been. Three chances are plenty. There was no

abuse of discretion in dismissing the third amended complaint with prejudice.

      The Hazens protest that the district court saddled them with a heightened

pleading standard. There is, however, nothing heightened about application of the

rule against shotgun pleading, which is based on Rule 8, Rule 10, and our

precedent.

      The Hazens also assert that the district court did not give them the extra

leeway accorded to pro se plaintiffs. See Albra v. Advan, Inc., 490 F.3d 826, 829

(11th Cir. 2007) (“[W]e are to give liberal construction to the pleadings of pro

se litigants, [although] we nevertheless have required them to conform to

procedural rules.”) (quotation marks omitted). The court did give the Hazens that

much leeway and more. Even pro se plaintiffs must comply with pleading rules or

face judgment day, which for the Hazens came after the district court gave them

two chances to replead, and even some guidance about what was wrong with the


                                         10
             Case: 19-13470     Date Filed: 07/17/2020    Page: 11 of 11



way they had done it before. The district court did not demand that the Hazens, as

pro se litigants, submit an artfully drafted or flawless complaint, just one that gave

fair notice to the people the complaint mentioned about who was a defendant and

what the claim or claims against them was or were. Only after the Hazens failed to

do that in a third attempt was judgment entered against them.

      AFFIRMED.




                                          11